 

Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page1of7 PagelD 70

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION
. U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
WEBSTER ALEXANDER, § FILED
TDCJ-CID No. 1701648, §
§ MAY 2 9 2020
Plaintiff, §
§ CLERK, U.S. DISTRICT cour”
v. § 2:17-CV-125-Z By =>-
§ Deputy .
J. BEACH, ef al., §
§
Defendants. §

MEMORANDUM OPINION
DISMISSING CIVIL RIGHTS COMPLAINT

Pro se Plaintiff Webster Alexander (“Plaintiff”) is a prisoner incarcerated in the Texas
Department of Criminal Justice (““TDCJ”), Correctional Institutions Division. On July 10, 2017,
Plaintiff filed a complaint (ECF No. 3) pursuant to 42 U.S.C. § 1983 against Defendants J. Beach,
NEN Garcia, NFN Groover, NFN Ramirez, NFN NLN, NFN Pachekio, Ceasar Vasquez, and Lorie
Davis (collectively, “Defendants”) and has been granted permission to proceed in forma pauperis.
For the following reasons, Plaintiffs complaint is DISMISSED.

I. JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is

frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

 
Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page 2of7 PagelD 71

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A and 1915(e)(2). The
same standards support dismissal of a suit brought under any federal law by a prisoner confined in
any jail, prison, or other correctional facility, where such suit concerns prison conditions. 42 U.S.C.
1997e(c)(1). A Spears hearing need not be conducted for every pro se complaint. Wilson v.
Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).

Il. PLAINTIFF’S CLAIMS

In his complaint, Plaintiff alleges that (1) prison officials were deliberately indifferent to
his safety and (2) supervisory officials failed to adequately train or supervise their subordinates.
Plaintiff's claims relate to a single incident that occurred on July 15, 2015, when Plaintiff was
assaulted by an unknown inmate who sliced his throat with an altered fan blade. ECF No. 3.
Plaintiff only learned the inmate’s identity during the investigation following the incident.

At the time of the incident, Plaintiff was handcuffed and being escorted to a temporary
holding cell in the Clements Unit of TDCJ, where the unknown inmate was already held. /d. The
inmate was not handcuffed. /d Plaintiff avers that this is a violation of TDCJ policy given the
inmate’s classification and housing assignment in a high security prison. /d. Plaintiff also claims
that (1) the Warden of the Clements Unit was aware of the violent and assaultive history of the
unknown inmate and (2) Defendants falsified records to obstruct the investigation into this
incident. Jd. Plaintiff further claims that a third inmate was assaulted by the unknown inmate three
days prior to Plaintiff's assault, with a similar weapon was fashioned from a fan blade. /d. Plaintiff

additionally alleges that the unknown inmate spouted a racial slur against him during the attack.

 

2 See also Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not
be interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page 3of7 PagelD 72

Id. Plaintiff claims that the “negligence to follow protocol” of the officers and the “failure to train”
caused him to be subjected to numerous diseases and suffer a serious attack that could have resulted
in death, absent Plaintiff's defensive maneuvers. /d. Plaintiff further alleges that the response to
the attack did not follow protocol. Jd Plaintiff claims that the responses he received in the
grievance process deprived him of due process. Jd. However, he acknowledges that he was seen
by the classification committee and that a housing assignment change was made as a result of the
investigation. /d. Plaintiff was taken to the medical department for treatment of his injuries
immediately following the attack. Id.

Plaintiff makes no claims that the correctional officer who escorted him to the cell or placed
him in the cell with the unknown inmate had specific knowledge of an imminent threat. /d. The
assault occurred very rapidly, and the officers acted immediately to separate the two inmates. Jd.
Rather, Plaintiff claims that this particular inmate’s history of violence warranted his placement in
administrative segregation, where Plaintiff would never have come in contact with him. Jd.

Plaintiff seeks compensatory and punitive damages as well as injunctive relief. However,
a prisoner’s claim for declaratory or injunctive relief based on conditions of confinement becomes
moot upon the prisoner’s release from custody or transfer from the facility. Herman v. Holiday,
238 F.3d 660, 665 (Sth Cir. 2001). Because Plaintiff has been released from confinement at the
Clements Unit since the filing of his complaint, his request for injunctive relief is now moot. See
ECF Nos. 11, 13 (indicating Defendant’s change of address). Accordingly, the remainder of this
Memorandum Opinion wiill address Plaintiffs claims as they pertain to compensatory and punitive

damages.
Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page4of7 PagelD 73

Ill. ANALYSIS

The right of an inmate to be protected from assault by other inmates was clearly established
under the Eighth Amendment at the time of the events giving rise to this lawsuit. See Farmer v.
Brennan, 511 U.S. 825, 833 (1994) (“In particular, as the lower courts have uniformly held, and
as we have assumed, prison officials have a duty to protect prisoners from violence at the hands
of other prisoners.” (internal marks omitted)). To establish a failure-to-protect claim under 42
U.S.C. § 1983 against a prison official, a plaintiff “must show that he [was] incarcerated under
conditions posing a substantial risk of serious harm and that prison officials were deliberately
indifferent to his need for protection.” Neals v. Norwood, 59 F.3d 530, 533 (Sth Cir. 1995)
(emphasis added) (citing Farmer, 511 U.S. at 834); see also Horton v. Cockrell, 70 F.3d 397, 400
(5th Cir. 1995) (citing Farmer, 114 S.Ct. at 1977) (“The plaintiff prisoner must prove both that he
is incarcerated under conditions ‘posing a substantial risk of serious harm,’ and that the prison
official’s state of mind is one of ‘deliberate indifference’ to the prisoner’s health or safety.”)

“Deliberate indifference” is a subjective standard that occurs only where a prison official
“knows of and disregards an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837
(emphasis added). Thus, the standard requires that “the official must both be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists, and he must also
draw the inference.” Neals, 59 F.3d at 533 (quoting Farmer, 511 U.S. at 837). “An official’s failure
to alleviate a significant risk that he should have perceived but did not, while no cause for
commendation, cannot under our cases be condemned as the infliction of punishment... .”
Farmer, 511 U.S. at 838 (emphasis added).

Threats of violence from one inmate upon another inmate are all too common in the prison

environment. See Newton v. Black, 133 F.3d 301, 307 (Sth Cir. 1998) (“Accordingly, inmate
Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page5of7 PagelD 74

threats there must be taken quite seriously. But, concomitantly, threats are part of the penitentiary's
daily fare. And such threats come in all forms and multiple variations and situations.”). Prison
officials are not expected to prevent all inmate-on-inmate violence. Adames v. Perez, 331 F.3d
508, 512 (Sth Cir. 2003) (citing Farmer, 511 U.S. at 384). An inmate may show that a prison
official was subjectively aware of a risk to the prisoner’s safety by pointing to either direct
evidence of the official’s knowledge or circumstantial evidence that would show that the official
must have known about the risk. Adames, 331 F.3d at 512. An allegation that an official negligently
failed to protect an inmate from another inmate is not enough to state a constitutional claim.
Davidson v. Cannon, 474 U.S. 344, 347 (1986). The officer must have the subjective intent to
cause harm. Mace y. City of Palestine, 333 F.3d 621, 626 (5th Cir. 2003). A plaintiff cannot make
generalized allegations, nor can he support a claim based on any theory of vicarious liability.
Howard v. Fortenberry, 723 F.2d 1206, 1209 (Sth Cir. 1984). There must be an affirmative link
between the incident and some act by the defendant. Rizzo v. Goode, 423 U.S. 362, 375-77 (1976).
Conclusory allegations are insufficient to state a cognizable claim under the Civil Rights Act. See
Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (Sth Cir. 1993).

There is no concise definition of what types of prison conditions pose a “substantial risk of
serious harm.” Instead, the Fifth Circuit requires a showing that offends “contemporary standards
of decency.” Horton, 70 F.3d at 401. The Court must consider “whether society considers the risk
to be so grave that it violates contemporary standards of decency to expose anyone unwillingly to
such a risk.” /d. (select internal marks omitted) (citing Helling v. McKinney, 509 U.S. 25 (1993)).
Prison authorities must protect not only against current threats, but also must guard against
“sufficiently imminent dangers” that are likely to cause harm “in the next week or month or year.”

Horton, 70 F.3d at 401.

 
 

Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page 6of7 PagelD 75

Here, Plaintiff has not shown that the prison officials knew of and disregarded an excessive
risk to his health or safety. The mere fact that he was handcuffed and placed in a temporary cell
with an uncuffed prisoner is insufficient to show that the officers knew that an “excessive risk” to
his health or safety existed or that they disregarded that risk. Furthermore, Plaintiff has not pleaded
that the officer responsible for placing him in the cell had any specific knowledge of past assaults
by the unknown inmate. Even if the officer did have such knowledge, Plaintiff has provided no
evidence that the inmate was obviously about to attack him.

In Adames, the Fifth Circuit stated that prison officials’ dereliction of duties in following
standard safety procedures is insufficient to show that they were deliberately indifferent to the
plaintiff's safety. 331 F.3d at 513. The same situation exists in the instant case. Even if the officers
were derelict in failing to secure the other inmate prior to placing Plaintiff inside the cell, this by
itself does not show that they were deliberately indifferent to Plaintiff's safety. The fact that
Plaintiff sustained serious injury also does not demonstrate deliberate indifference. The Fifth
Circuit has held that complaints by prisoners for negligence on the part of prison officials—even
where serious injury occurs—do not set out a valid claim under the Eighth Amendment even if
such complaints could be valid under state law. See Bowie v. Procunier, 808 F.2d 1142, 1143 (Sth
Cir. 1987). Thus, Plaintiff has failed to state a claim for deliberate indifference to his safety.

Plaintiff also asserts a claim for failure to adequately train officers at the Clements Unit.
The Fifth Circuit has held that in a case involving failure to train or supervise, the plaintiff must
show that “(1) the supervisor either failed to supervise or train the subordinate official; (2) a causal
link exists between the failure to train or supervise and the violation of the plaintiff's rights; and
(3) the failure to train or supervise amounts to deliberate indifference.” Mesa v. Prejean, 543 F.3d

264, 274 (Sth Cir. 2008) (internal quotation marks and citations omitted). Deliberate indifference
 

Case 2:17-cv-00125-Z-BR Document 14 Filed 05/29/20 Page 7of7 PagelD 76

in such a situation requires “a conscious choice to endanger constitutional rights,” and the proof
of deliberate indifference generally requires more than a single instance of the lack of training or
supervision causing a violation of constitutional rights. Jd.

Additionally, the Fifth Circuit has held that a claim of failure to train presupposes an
underlying constitutional violation. See Perryman v. Bloomfield, 69 Fed. Appx. 659 (Sth Cir., May
30, 2003) (unpublished), 2003 WL 21356054 (citing City of Canton, 489 U.S. at 385; accord
Becerra v. Asher, 105 F.3d 1042, 1048 (Sth Cir. 1997).

But here, there is no underlying constitutional violation because Plaintiff has failed to
allege facts showing deliberate indifference to his safety. In the absence of an underlying
constitutional violation, Plaintiff cannot maintain a cause of action for inadequate training or
supervision. Therefore, Plaintiff has failed to state a claim for failure to train or supervise, and his
claim must be dismissed.

IV. ORDER

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), as well
as 42 U.S.C. § 1997e(a), it is ORDERED that Plaintiff's complaint filed pursuant to 42 U.S.C. §
1983 is DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

May 44, 2020.

 

MATVAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
